Citation Nr: 1640983	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  99-16 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for emphysema with bronchitis.

(NOTE: The issue of entitlement to compensation for heart disease and a status post mycoardial infarction pursuant to the provisions of 38 U.S.C.A. § 1151 has not been recertified for appeal and remains in development at the AOJ.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to October 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In January 2001, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.

These matters were previously before the Board; Board decisions issued in March 2003 and March 2007 were appealed to the United States Court of Appeals for Veterans Claims (CAVC) and were vacated and remanded in August 2004 and December 2008, respectively.  The Board remanded these claims for required development most recently in December 2015 to the Agency of Original Jurisdiction (AOJ) for further development.  For the reasons discussed below, and as requested by the Veteran's representative, additional development is required still.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

The Board notes that the appeal of the issue of entitlement to compensation for heart disease and a status post mycoardial infarction pursuant to the provisions of 38 U.S.C.A. § 1151, which was remanded by the Board in a separate Board decision in December 2015, is not addressed in this appeal.  This issue has not been recertified for appeal and remains in development at the AOJ.


REMAND

The Veteran seeks service connection for the aforementioned disorders, claiming they first manifested in and are related to service.  The Veteran's representative urges in September 2016 argument that these matters should be returned to the AOJ because there has not been substantial compliance with the December 2015 Board remand instructions.  Specifically, the representative charges that the February 2016 VA medical opinion is inadequate and not wholly responsive to the questions posed on remand.  For the following reasons, the Board agrees.

The December 2015 Board remand decision directed the AOJ to return the Veteran's claims file to an examiner of appropriate expertise in order to render an addendum opinion as to the etiology of the Veteran's claimed disorders.  The Board found the previous VA medical opinion, obtained pursuant to a February 2010 Board remand, relied on a misreading of the Veteran's pre-induction medical history.  To wit, while the VA examiner indicated the Veteran reported a pre-service history of asthma, shortness of breath, cough and pneumonia, the October 1950 Report of Medical History (RMH) actually indicates the Veteran denied a prior history of each, but did note a history of measles, mumps, chicken pox, whooping cough and frequent headaches.  Also, an October 1952 RMH, completed by the Veteran upon service separation, notes a history of asthma, shortness of breath, pain/pressure in the chest, chronic cough and high/low blood pressure.  The Board observed that the VA examiner's opinion is inadequate for the purposes of determining service connection because it was based on a misreading of the record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board also noted the examiner's failure to address the Veteran's assertion that his current hypertension may be due to taking salt pills in service contributed to the inadequacy of the examination.  In this regard, the Board had ordered the examiner to address these contentions, which were articulated in his January 2001 hearing testimony as well as in his January 23, 1999, written statement.  

In the February 2016 VA addendum opinion, the VA opined that it is less likely than not that the Veteran's current asthma or hypertension are related to his military service.  He noted that this Veteran did not have hypertension or treatment for hypertension documented during his active duty service.  He also noted the Veteran's reports of asthma and symptoms of chronic cough and shortness of breath at his 1950 induction physical, in addition to treatment for a month long illness with no official diagnosis that caused yellow sputum and a cough.  

The representative argues that the February 2016 VA examiner's opinion was inadequate because he failed to provide substantive rationale for his opinion.  The representative notes that the fact that the Veteran was not documented to have been treated in service for the respiratory conditions or hypertension is not necessarily fatal to his claims because the question to be answered was whether either condition was incurred in service or is a result thereof.  The examiner failed to address that question or provide a detailed rationale for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Of note, a portion of the Veteran's service medical records were apparently destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  The records received from the NPRC included examination reports and sick reports reflecting that the veteran was seen on various occasions, but not his reasons for reporting to sick call.  Where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board agrees with the representative that, under the circumstances, the February 2016 VA addendum opinion lacks sufficient rationale and explanation, and is therefore inadequate.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (an adequate medical examination must provide a rationale and explanation for its conclusions).  In particular, the examiner listed documents in the service treatment records yet provided no analysis regarding their significance.  See Stefl, 21 Vet. App. at 125 ("a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the doctor's opinion").  Moreover, there was no indication that the Veteran's reports, to include his assertions as to the salt pills, were taken into account in formulating the opinion, as directed in the 2015 remand decision.  Consequently, the Board finds that remand is necessary in order to ensure compliance with the Board's December 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claim to the examiner who authored the February 2016 addendum, or a suitable substitute.  If the examiner determines an additional physical examination of the Veteran would be beneficial, one is to be arranged.  Any clinically indicated testing and/or consultations should be conducted.  Following a review of the record, to include the VBMS/VVA records, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hypertension, emphysema or asthma had its onset in service or is otherwise related to a disease or injury in active duty service.  The examiner's attention is directed to the Veteran's contentions particularly with regard to salt pills, as set forth in his January 2001 hearing testimony and his January 23, 1999, written statement.  

The examiner is again advised that the Veteran is competent to report symptoms, treatment, and injuries; and that his reports must be taken into account in formulating the requested opinions.  Also, as a portion of the Veteran's service medical records was apparently destroyed in the 1973 NPRC fire, the examiner is asked to provide a more detailed rationale than a mere statement that the service treatment records do not document hypertension or asthma in service.  

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




